     Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 1 of 18 PageID #: 237



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                      Civil Action No. 2:19-cv-00506

INTEGRATED COMMUNITY SERVICES
OF PARKERSBURG, INC., formerly
Known as Worthington Mental Health
Services, Inc., and ROGER BRADLEY,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are plaintiff United States of America’s

motion for default judgment against defendant Roger Bradley (ECF

No. 21), filed February 8, 2021, and motion for summary judgment

against defendants Integrated Community Services of Parkersburg,

Inc. (“Integrated”) and Bradley (ECF No. 23), filed February 8,

2021.


                                I.   Background


              This case arises from the transfer of real property

located at 4200 Emerson Avenue, Parkersburg, West Virginia (“the

property”) from the United States, through the Department of

Health and Human Services (”HHS”), to Worthington Mental Health

Services, Inc. (“Worthington”) by quitclaim deed on March 23,
    Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 2 of 18 PageID #: 238



2006.    Declaration of Theresa Ritta (“Declaration”), ECF No.

23-1, at ¶¶ 3-4.      Worthington later changed its name to

Integrated Community Services of Parkersburg, Inc., the

defendant in this case.        Id. at ¶ 4.    The other defendant,

Bradley, is the executive director of Integrated. 1            Id. at ¶ 11.


             HHS transferred the property to Worthington pursuant

to the Federal Property and Administrative Services Act of 1949,

40 U.S.C. § 550, which “allows the transfer of property owned by

the United States for the protection of public health,” and

pursuant to the McKinney-Vento Homeless Assistance Act,

42 U.S.C. § 11411, which “allows the use of public buildings and

real property to assist the homeless.”          Id. at ¶ 7.


             The quitclaim deed contains six “conditions

subsequent, which shall be binding and enforceable against [the]

Grantee, its successors and assigns.”          Quitclaim Deed (“Deed”),

ECF No. 23-1, at 11.       First, the Deed provides “[t]hat for a

period of thirty (30) years from the date hereof the Property

herein conveyed will be used continuously for health purposes in

accordance with Grantee’s approved program of utilization as set

forth in its application dated October 13, 2005, and amended


1 The United States refers to Bradley interchangeably as both the
“executive director” and “president” of Integrated. For the
purposes of consistency, the court will refer to him as the
“executive director.”

                                       2
    Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 3 of 18 PageID #: 239



November 15 and December 28, 2005, and for no other purpose.”

Id.    Second, the Deed provides that during that thirty-year

period, the “Grantee will not resell, lease, mortgage, or

encumber or otherwise dispose of any part of the Property or

interest therein except as Grantor or its successor in function

may authorize in writing.”        Id.   Third, it requires that the

property “be placed into use within twelve (12) months” of the

instrument’s date. 2     Id.   Fourth, the Deed provides:

       [t]hat one year from the date hereof and annually
       thereafter for the aforesaid period of thirty (30)
       years, unless Grantor or its successor in function
       directs otherwise, Grantee will file with Grantor or
       its successor in function reports on the operation and
       maintenance of the Property and will furnish, as
       requested, such other pertinent data evidencing
       continuous use of the Property for the purposes
       specified in the above-identified application . . . .

Id. at 11−12.      Fifth, it requires that the grantee “remain

a tax-supported organization or a nonprofit institution”

for the length of the thirty-year period.           Id. at 12.

Finally, the sixth condition requires the grantee to remain

in compliance with numerous federal laws including “all

requirements imposed by or pursuant to the regulations of

Grantor (45 CFR Parts 12, 80, 84, 86 and 91).”            Id.




2 The third condition subsequent provides an inapplicable
exception “[w]here construction or major renovation is
contemplated at the time of transfer . . ..”

                                        3
  Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 4 of 18 PageID #: 240



           According to Theresa Ritta, a Real Property

Management Services Program Manager for HHS, “[t]he

approved program of utilization” described in the first

condition subsequent “provided that the property would be

continually used for the approved program - homeless

assistance supportive services, including drop-in center,

case management, mental health and substance abuse program,

etc. - for a period of 30 years.”        Declaration, at ¶ 8.


           In the event that the grantee breaches any of the

conditions subsequent, the Deed provides the United States a

right of reentry and a right to cause the property to revert to

the United States’ possession. Deed, at 12.


           The Deed also provides:

     [i]n the event title to the Property or any part
     thereof is reverted to the United States of America
     for noncompliance . . . Grantee, its successors or
     assigns . . . shall be responsible for and shall be
     required to reimburse the United States of America for
     the decreased value thereof . . . . The United States
     of America shall . . . be reimbursed for such damage,
     including such costs as may be incurred in recovering
     title to or possession of the above-described
     property, as it may sustain as a result of such
     noncompliance.

Id. at 14.

           Finally, the Deed states that:

     Grantee . . . further covenants and agrees for itself,
     its successors and assigns, that in the event the
     Property or any part thereof is, at any time within


                                     4
    Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 5 of 18 PageID #: 241



       the period of thirty (30) years from the date of this
       conveyance, sold, leased, disposed of, or used for
       purposes other than those designated in condition
       numbered 1 above without the consent of Grantor, or
       its successor in function, all revenues therefrom or
       the reasonable value, as determined by Grantor, or its
       successor in function, of benefits to Grantee,
       deriving directly or indirectly from such sale, lease,
       disposal, or use, shall be considered to have been
       received and held in trust by Grantee for the United
       States of America and shall be subject to the
       direction and control of Grantor, or its successor in
       function; but the provisions of this paragraph shall
       not impair or affect the rights reserved to Grantor
       under any other provision of this deed.

Id.


             According to Ritta, HHS noticed that the property was

being underutilized as early as 2011 and worked with Integrated

“to put the entire property into full use for homeless

assistance purposes.”       Declaration, at ¶ 9.      On January 30,

2017, Integrated entered into a lease of a portion of the

property to Recovery Point of Huntington, Inc. (“Recovery

Point”) “for use and occupation as a rehabilitation facility for

men and for no other purpose.” 3        Declaration, at ¶¶ 9, 20; Lease

Agreement, ECF No. 23-1, at 34-42.          Under the lease agreement,




3    The court’s September 28, 2020 memorandum opinion and order
characterized this entity as “Recovery Point of Parkersburg”
based on the representations in the complaint. See ECF No. 17,
at 6. The United States has now produced the actual agreement
between Integrated and Recovery Point, which clarifies that the
entity is “Recovery Point of Huntington, Inc.” Lease Agreement,
ECF No. 23-1, at 34-42.

                                       5
  Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 6 of 18 PageID #: 242



Recovery Point was to pay Integrated $1,500 per month in rent.

Lease Agreement, at 34.


            On January 31, 2017, Ritta, on behalf of HHS, executed

a “Consent Instrument” approving the lease to Recovery Point for

such use.    Declaration, at ¶ 9; see Consent Instrument, ECF No.

23-1, at 30-33.    The Consent Instrument provided that the

consent granted by the government was subject to several

conditions:


     (1) that use of the leased space will not unduly
     interfere with the uses for which the aforesaid real
     property was transferred to the Grantee;

     (2) that this consent does not constitute consent to
     future leases, sales, mortgages, encumbrances, or
     other disposal of any portion of the property thereby
     conveyed or any interest therein whether or not
     referenced in the lease proposal;

     (3) that the Federal Government has the right to
     enter the Premises with 2 days’ notice except in the
     event of exigent circumstances, in which case such
     notice shall not be required;

     (3) [sic, (4)] that this consent shall not be deemed
     a waiver or relinquishment of any of the conditions,
     restrictions, reservations, rights or remedies
     provided for in the said deed hereinabove referred to;
     and

     (4) [sic, (5)] that the said lease be terminated as
     written above [i.e., “on January 31, 2027 or sooner in
     the event of a material breach to the terms of the
     lease or by the Grantor, upon 30 days’ notice, in the
     event the property is reverted back to the United
     States of America.”]

Id. at 31.

                                     6
  Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 7 of 18 PageID #: 243



           Ritta claims that HHS conducted a site visit on

October 29, 2018, whereupon the agency discovered that “[w]hile

RPP [i.e., Recovery Point] [wa]s fully operating its program on

the portion of the property it is leasing from the grantee, the

portion to be utilized by grantee was vacant and appeared to be

for some time.”    Declaration, at ¶ 12.       Recovery Point advised

that its rental check for October 2019 had been picked up by a

“friend” of Bradley.     Id.   HHS attempted to contact Bradley with

no success, whereupon it notified Recovery Point “to hold all

future rental checks for the benefit of the Federal government

while this matter was being investigated.”         Id.


           Ritta avers that Recovery Point paid Bradley and

Integrated $47,500 in rent between April 2017 and November 2019.

Declaration, at ¶ 20.     She states that “Bradley and ICS did not

use those revenues for the program . . . [and] did not submit

any documentation to HHS to show that those revenues were used

in the program set forth in the Deed to the Property.”            Id.

Moreover, Ritta claims that “Bradley could not have used some of

the payments for program purposes because ICS had ceased

operating the approved program.”         Id.


           Additionally, Ritta maintains that Bradley and

Integrated sublet a portion of the property for equipment

storage purposes to Walker Machinery Company (“Walker”), in

                                     7
  Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 8 of 18 PageID #: 244



violation of the terms and conditions of the Deed and 45 C.F.R.

§ 12.9.   See Declaration, at ¶ 13, 19.       Walker made near-monthly

$300 payments to Integrated from September 1, 2017, through

March 1, 2019.    See id., at ¶ 19; Accounting Records, ECF No.

23-1, at 24-28.     All such payments, totaling $25,200, are

described as rent payments in a record produced by Walker, with

the exception of the first two labelled “Contribution” and

“Donation 2012.”     Accounting Records, at 27-28.       The United

States and HHS did not consent to the Walker sublease and were

not paid any of the $25,200.       Declaration, at ¶ 19.


           The United States filed this action on July 10, 2019,

naming Integrated and Bradly as defendants.         Compl., ECF No. 1.

The complaint alleges four counts: (I) reverter because of

breach of condition subsequent, (II) ejectment because of breach

of condition subsequent, (III) costs because of breach of

condition subsequent, and (IV) misappropriation of funds and

breach of condition subsequent.       Id. at ¶¶ 30−52.      Counts I−III

are asserted against Integrated, while Count IV is asserted

against Bradley, “both personally and as Executive Director” of

Integrated.   Id.


           Integrated and Bradley were served with process on

September 4, 2019.     ECF Nos. 8-9.     The clerk entered default

against Integrated on September 26, 2019, pursuant to Federal

                                     8
  Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 9 of 18 PageID #: 245



Rule of Civil Procedure 55(a).       ECF No. 10.    The United States

subsequently moved for default judgment against Integrated on

December 23, 2019.     ECF No. 13.    That motion was granted, in

part, by this court on September 28, 2020.         ECF No. 17.     The

court thereafter entered judgment for the United States against

Integrated, ordering reversion of the Wood County property to

the United States and ejecting Integrated and all other entities

possessing all or part of the property without HHS’

authorization.    ECF No. 18.


            Ritta claims that in order to obtain full possession

of and access to the property, the United States had to have the

locks on the premises changed.       Declaration, at ¶ 22.      The lock

service charged $78.00 for the service call and re-keying of the

premises.    Id.; Invoice, ECF No. 23-1 at 48.


            As to Bradley, the clerk of court entered default on

December 31, 2019.     ECF No. 15.    On February 8, 2021, the United

States moved for default judgment against Bradley and summary

judgment against Integrated and Bradley as to damages owed.              ECF

Nos. 21, 23.




                                     9
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 10 of 18 PageID #: 246



                         II.   Legal Standards


A. Default Judgment


            Default judgments are governed by Rule 55 of the

Federal Rules of Civil Procedure.        Rule 55(a) states that if a

party has “failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the

party’s default.”    Fed. R. Civ. P. 55(a).       Once default has been

entered by the clerk, the plaintiff may move the court to enter

default judgment against the defendant pursuant to Rule

55(b)(2).    Fed. R. Civ. P. 55(b)(2).


            “The defendant, by his default, admits the plaintiff’s

well-pleaded allegations of fact[.]”        Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001) (quoting Nishimatsu

Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975)).    “The defendant is not held . . . to admit

conclusions of law.”    Id. (quoting Nishimatsu, 515 F.2d at 1206)

(alteration in original).      “The court must, therefore, determine

whether the well-pleaded allegations in [the] complaint support

the relief sought in [the] action.”        Id. (citation omitted).

“Assuming that the well-pleaded facts demonstrate that the

plaintiff is entitled to relief,” the court must make an

“independent determination” regarding the appropriate remedy.



                                    10
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 11 of 18 PageID #: 247



Woods v. Oxford Law, LLC, No. 2:13–6467, 2015 WL 778778, at *3

(S.D. W. Va. Feb. 24, 2015) (citing Ryan, 253 F.3d at 780-81;

S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 422 (D. Md. 2005)).


B. Summary Judgment


           Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).     A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.


          Inferences that are “drawn from the underlying facts

. . . must be viewed in the light most favorable to the party

opposing the motion.”     United States v. Diebold, Inc., 369 U.S.

654, 655 (1962).    A party is entitled to summary judgment if the

record, as a whole, could not lead a rational trier of fact to

find for the non-moving party.      Williams v. Griffin, 952 F.2d



                                    11
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 12 of 18 PageID #: 248



820, 823 (4th Cir. 1991).     Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.


                           III.    Discussion


A. Default Judgment Against Bradley


           As detailed above, Bradley was served with process,

both as the executive director of Integrated and in his personal

capacity, on September 4, 2019.       See ECF No. 8−9.     Nevertheless,

Bradley failed to appear or otherwise respond to the plaintiff’s

allegations.   Thereafter, the clerk made an entry of default

against Bradley on December 31, 2019.        ECF No. 15.    Bradley was

served with a copy of the default on January 3, 2020.           ECF No.

16.   Still, Bradley has not made an appearance in this action.

Accordingly, Bradley has admitted the well-pled facts of the

United States’ complaint. See Ryan, 253 F.3d at 780.


           First, Bradley, as executive director of Integrated

and in his own personal capacity, retained the rent proceeds

from the approved lease to Recovery Point.         See Compl. ¶¶ 18−19,

49−51.   This action violated 45 C.F.R. § 75.307(e)(1), which

requires program income to be used for current program costs.




                                    12
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 13 of 18 PageID #: 249



          The court is satisfied that the United States has

shown that Bradley was not authorized to take the money for

personal use.   It is evident that Integrated and Bradley did not

use the sought-after lease income for program costs.           The lease

payments in questions were made, at least in part, after the

time Integrated and Bradley had ceased operation of their

program, in violation of the Deed. See Declaration ¶¶ 10, 12

(noting that HHS was unable to contact Integrated as early as

June 2018 and that by the time HHS conducted a site inspection

in October 2018, the portion of the Property Integrated was to

utilize “was vacant and appeared to be for some time”).


          Similarly, the Deed itself provides that in the event

the grantee leases or uses the property for purposes other than

those stated in the first condition subsequent without the

consent of the grantor, “all revenues therefrom . . . shall be

considered to have been received and held in trust by Grantee

for the United States of America and shall be subject to the

direction and control of the Grantor . . ..”         Deed, at 14.     By

ceasing operation of their program, Bradley and Integrated

violated the first condition and were therefore required to




                                    13
    Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 14 of 18 PageID #: 250



retain the accrued revenues from the lease to Recovery Point in

trust for the United States. 4


             Second, Bradley, as executive director of Integrated,

breached the second condition subsequent of the Deed by leasing

a portion of the property to Walker without HHS’ permission.

Compl. ¶ 20.      He then retained those proceeds, in violation of

the sixth condition subsequent and 45 C.F.R. § 12.9(c)(4), which

requires the transferee to hold in trust benefits received via

the unauthorized lease of program property.            Compl. ¶¶ 49-51.


             Inasmuch as Bradley has admitted these facts by

failing to appear and respond, the United States is entitled to

an entry of default judgment.         The complaint, however, does not

assert a sum certain against Bradley, and the court finds that

damages are best determined upon consideration of the United

States’ contemporaneously filed motion for summary judgment.


B. Summary Judgment as to Damages


             The United States argues that it is entitled to

summary judgment on the issue of damages.            Specifically, the


4    This duty is further highlighted by the Deed’s fourth
condition subsequent which required the grantee to file annual
“reports on the operation and maintenance of the property” and
to furnish, when requested, “other pertinent data evidencing
continuous use of the Property for the purposes specified . . .
.” Deed, at ¶¶ 11−12.

                                       14
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 15 of 18 PageID #: 251



United States asks the court to enter a judgment order against

Integrated and Bradley granting the United States a total sum of

$72,778.00 in damages.     These damages represent the $25,200.00

Bradley received from Walker, the $47,500.00 Bradley received in

rent payments from Recovery Point, and the $78.00 in expenses

HHS incurred when it changed the locks on the property. ECF No.

24, at 10−11; Declaration at ¶¶ 19−23.


          With regard to the unauthorized lease to Walker, the

government has shown that Bradley, on behalf of Integrated,

received $25,200.00 in unauthorized lease payments.          Declaration

¶ 19; Accounting Records, at 27-28.       Having already found that

Bradley, via his default, has admitted that this action violated

the Deed, the Court finds that the United States is entitled to

recovery of those funds.


          Next, concerning the rent payments Bradley received

from Recovery Point, the United States submits that although HHS

had authorized the lease, Integrated and Bradley were obligated

to places those funds “back into the program described in the

Deed regarding the Property.”      ECF No. 24, at 10 (citing 45

C.F.R. § 75.307).    Accordingly, the United States maintains that

it is entitled to the improperly kept funds.         Id. at 10−11.




                                    15
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 16 of 18 PageID #: 252



          The United States has shown, via Ritta’s declaration

and email documentation from Recovery Point’s Director of

Finance, that Recovery Point paid Integrated and Bradley $47,500

in rent payments between April 2017 and October 2018.

Declaration, at ¶ 20; Recovery Point Email, ECF No. 23-1 at 45.

Inasmuch as these funds were not used in accordance with the

program and its implementing regulations, the court concludes

that the United States is entitled to recover them.


          Finally, the United States submits that it is entitled

to recover the $78.00 it expended having the locks at the

property changed in order to obtain full possession of and

access to the property.     ECF No. 24, at 11.      The court agrees.

The Deed expressly provides that in the event of reverter, the

United States shall be reimbursed for any damage to the

property, “including such costs as may be incurred in recovering

title to or possession of” the property.        Deed, at 14.     The

United States has provided documentation of the expenses it

incurred accessing the property after the court ordered

reversion.   See Invoice, at 48.      Accordingly, the United States

is entitled to recoup those damages.


          What remains then, is from whom the United States is

entitled to obtain which damages.        Count IV of the United

States’ complaint (“Misappropriation of Funds and Breach of

                                    16
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 17 of 18 PageID #: 253



Condition Subsequent”) was asserted only against Bradley.

Compl. ¶ 49.     Accordingly, the court finds that the United

States may recover the rents from Recovery Point and Walker from

Bradley only.     Count III of the complaint (“Costs Because of

Breach of Condition Subsequent”), pursuant to which the United

States seeks damages “in connection with exercising its rights

under the deed,” however, is asserted against Integrated. Compl.

¶¶ 44−46.    Accordingly, the court finds that the United States

may recover the lock removal and re-keying fees from Integrated.


                            IV.   Conclusion


            Accordingly, it is ORDERED that:


            1.   The United States’ motions for default judgment

and summary judgment against defendant Roger Bradley (ECF Nos.

21, 23) are GRANTED in the amount of $72.700.00.


            2.   The United States’ motion for summary judgment

against defendant Integrated Community Services of Parkersburg,

Inc. (ECF No. 23) is GRANTED in the amount of $78.00 and is

otherwise denied insofar as the motion seeks monetary relief

beyond that sought in the complaint.




                                    17
 Case 2:19-cv-00506 Document 30 Filed 09/13/21 Page 18 of 18 PageID #: 254



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         ENTER:     September 13, 2021




                                    18
